Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/230142, filed on December 21, 2018, has claims 1-20 pending in this application. 

Drawings
The drawing filed on December 21, 2018 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-2, 7-12 and 16-27 are allowable over prior art of record.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ann Peng, Reg. No. (77,674) on May 21, 2021. The application has been amended as follows:


In the claims:
(Currently Amended) A system for tree delta encoding, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
accessing a first data tree, the first data tree including a first set of directory nodes and a first set of file nodes;
accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes;
classifying file node similarity between the first set of file nodes and the second set of file nodes within one or more of discrete similarity levels based on file names, file paths, and file values, wherein each of the one or more of discrete similarity levels are selected from two or more of: a no match level, a weak match level, a fair match level, a strong match level, and an exact match level;
classifying directory node similarity between the first set of directory nodes and the second set of directory nodes within the one or more of discrete similarity levels based on directory names, directory paths, nested folders, and included files; and
generating a delta between the first data tree and the second data tree based on the classification of the file node similarity the directory node similarity 


(Original) The system of claim 1, wherein:
two file nodes are weakly matched based on matching of their file names and matching of their file paths; 
two directory nodes are weakly matched based on matching of their directory names and matching of their directory paths;
the two file nodes are fairly matched based on their weak matching; 
the two directory nodes are fairly matched based on weak matching of their children;
the two file nodes are exactly matched based on matching of their file values; and
the two directory nodes are exactly matched based on exact matching of their children.

(Canceled) 








(Canceled) 

(Canceled) 

(Canceled) 

(Currently Amended) The system of claim 1 [[4]], wherein:
two file nodes are weakly matched based on matching of their file names and matching of their file paths; and 
two directory nodes are weakly matched based on matching of their directory names and matching of their directory paths.

(Original) The system of claim 7, wherein: 
the two file nodes are fairly matched based on their weak matching; and
the two directory nodes are fairly matched based on weak matching of their children.

(Original) The system of claim 8, wherein:
	the two file nodes are exactly matched based on matching of their file values; and
	the two directory nodes are exactly matched based on exact matching of their children.

(Currently Amended) The system of claim 1 [[3]], wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to a copy of the first data tree to construct a copy of the second data tree. 

(Currently Amended) The system of claim 1 [[3]], wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to an empty tree to construct a copy of the second data tree.

(Currently Amended) A method for tree delta encoding, the method comprising:

accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes;
classifying file node similarity between the first set of file nodes and the second set of file nodes within one or more of discrete similarity levels based on file names, file paths, and file values, wherein each of the one or more of discrete similarity levels are selected from two or more of: a no match level, a weak match level, a fair match level, a strong match level, and an exact match level;
classifying directory node similarity between the first set of directory nodes and the second set of directory nodes within the one or more of discrete similarity levels based on directory names, directory paths, nested folders, and included files; and
generating a delta between the first data tree and the second data tree based on the classification of the file node similarity the directory node similarity 

(Canceled) 

(Canceled) 

(Canceled) 

(Currently Amended) The method of claim 12 [[13]], wherein:
two file nodes are weakly matched based on matching of their file names and matching of their file paths, and 
two directory nodes are weakly matched based on matching of their directory names and matching of their directory paths.

(Original) The method of claim 16, wherein: 
the two file nodes are fairly matched based on their weak matching, and
the two directory nodes are fairly matched based on weak matching of their children.

(Original) The method of claim 17, wherein:
the two file nodes are exactly matched based on matching of their file values, and
the two directory nodes are exactly matched based on exact matching of their children.

(Original) The method of claim 12, wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to a copy of the first data tree to construct a copy of the second data tree. 

(Original) The method of claim 12, wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to an empty tree to construct a copy of the second data tree.

(New) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations comprising: 
accessing a first data tree, the first data tree including a first set of directory nodes and a first set of file nodes;
accessing a second data tree, the second data tree including a second set of directory nodes and a second set of file nodes;
classifying file node similarity between the first set of file nodes and the second set of file nodes within one or more of discrete similarity levels based on file names, file paths, and file values, wherein each of the one or more of discrete similarity levels are selected from two or more of: a no match level, a weak match level, a fair match level, a strong match level, and an exact match level;
classifying directory node similarity between the first set of directory nodes and the second set of directory nodes within the one or more of discrete similarity levels based on directory names, directory paths, nested folders, and included files; and
generating a delta between the first data tree and the second data tree based on the classification of the file node similarity and the classification of the directory node similarity.


(New) The non-transitory computer-readable storage medium of claim 21, wherein:
two file nodes are weakly matched based on matching of their file names and matching of their file paths; 
two directory nodes are weakly matched based on matching of their directory names and matching of their directory paths;
the two file nodes are fairly matched based on their weak matching; 
the two directory nodes are fairly matched based on weak matching of their children;
the two file nodes are exactly matched based on matching of their file values; and
the two directory nodes are exactly matched based on exact matching of their children.

(New) The non-transitory computer-readable storage medium of claim 21, wherein:
two file nodes are weakly matched based on matching of their file names and matching of their file paths; and 
two directory nodes are weakly matched based on matching of their directory names and matching of their directory paths.

(New) The non-transitory computer-readable storage medium of claim 21, wherein: 
the two file nodes are fairly matched based on their weak matching; and
the two directory nodes are fairly matched based on weak matching of their children.

(New) The non-transitory computer-readable storage medium of claim 21, wherein:
	the two file nodes are exactly matched based on matching of their file values; and


(New) The non-transitory computer-readable storage medium of claim 21, wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to a copy of the first data tree to construct a copy of the second data tree. 

(New) The non-transitory computer-readable storage medium of claim 21, wherein the delta between the first data tree and the second data tree is generated as a sequence of edit operations to be applied to an empty tree to construct a copy of the second data tree.



Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Jain et al. (US 20160299835 A1), which describes The various embodiments herein disclose a system and method for generating a delta code coverage information. The system for generating delta code coverage information comprises, a source control module configured for storing a plurality of software program code files to be processed and a plurality of code coverage data corresponding to the plurality of software program code files, a processor configured to generate a delta code coverage data for analysis for each of the plurality of software program code files on a line level or at a branch level by performing a time based delta code coverage process and a path based delta code coverage process.

The next closest prior art found for this application is Weinstein et al. (US 20150234885 A1), which discloses directed to methods and systems for comparing sets of files using signatures. In general, in some implementations, an audit system compares a first plurality of signatures representing element information for a first file hierarchy to a second plurality of signatures representing element information for a second file hierarchy. The audit system determines, based on the comparison of the first plurality of signatures to the second plurality of signatures, whether the first file hierarchy is likely to be a modified copy of the second file hierarchy. In some implementations, the audit system compares signatures of a first signature type, selects a second signature type based on the comparison using the first signature type, and compares signatures of the second signature type. In some implementations, the second plurality of signatures is stored in a catalog of signatures representing various file hierarchies.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “ classifying file node similarity between the first set of file nodes and the second set of file nodes within one or more of discrete similarity levels based on file names, file paths, and file values, wherein each of the one or more of discrete similarity levels are selected from two or more of: a no match level, a weak match level, a fair match level, a strong match level, and an exact match level; classifying directory node similarity between the first set of directory nodes and the second set of directory nodes within the one or more of discrete similarity levels based on directory names, directory paths, nested folders, and included files; and generating a delta between the first data tree and the second data tree based on the classification of the file node similarity and the classification of the directory node similarity”, as disclosed in independent claims 1,12 and 21.
The dependent claims 2, 7-11, 16-20 and 22-27 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167